His Blonor,
EMILE GODCHAUX,
rendered the opinion and decree of the Court as follows:
This suit on a promissory note, filed more than five years after its maturity, resulted below in a judgment in plaintiff’s favor. The defendant relied solely upon his plea of prescription of five years. To meet this defense and to show an interruption of .prescription, the plaintiff was permitted to prove by parol, over defendant’s objection, and has in fact established, that the latter had acknowledged and promised to pay and had made partial payments of the debt on sundry occasions before the period of prescription had accrued.
Thé judgment is córrect, for it is well settled that parol evidence is admissible for the purpose of establishing an interruption of prescription.
21 An., 179; 28 An., 247; 33 An., 301; 34 An., 752; 121 La., 683, and other caees.
It is accordingly ordered and decreed that the judgment be affirmed.
*77Opinion and decree, December 9th, 1912.
Rehearing refused, January 13th, 1913.
Writ denied, February 18th, 1913.
Judgment affirmed.